UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4091


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES CALVIN JACKSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-00760-RBH-1)


Submitted:    September 30, 2008            Decided:   October 21, 2008


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Pursuant    to   a    plea     agreement,          James    Calvin    Jackson

pled guilty to possession of a firearm by a convicted felon, in

violation of 18 U.S.C.A. §§ 922(g)(1), 924 (West 2000 & Supp.

2008).     He received an enhanced sentence under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C.A. § 924(e) (West 2000 & Supp.

2008).     Jackson timely appealed.

                Jackson’s    attorney        has    filed      a    brief    in    accordance

with Anders v. California, 386 U.S. 738 (1967), challenging the

adequacy of the Fed. R. Crim. P. 11 hearing and his sentence

enhancement under the ACCA.                  Counsel states, however, that he

has found no meritorious grounds for appeal.                               Jackson filed a

pro   se    supplemental         brief       asking      the       court    to     take     into

consideration that he has a family to support and explaining the

circumstances          surrounding       his       possession         of    the     firearms.

Finding no meritorious grounds for appeal, we affirm.

                Because Jackson did not move in the district court to

withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.                United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002) (discussing standard).                                   Our careful

review     of    the    record       convinces      us   that        the    district      court

complied with the mandates of Rule 11 in accepting Jackson’s

guilty plea and ensured that Jackson entered his plea knowingly

and   voluntarily          and   that        the    plea       was     supported       by    an

                                               2
independent factual basis.             United States v. DeFusco, 949 F.2d

114, 116, 119-20 (4th Cir. 1991).

           Next,       Jackson    asserts     that      the   ACCA    enhancement

violated    his        Sixth    Amendment     rights      because     his     prior

convictions, upon which the court based the enhancement, were

not charged in the indictment, proved beyond a reasonable doubt,

or   admitted     by    him.      As    counsel    acknowledges,      this    court

rejected the same argument in United States v. Cheek, 415 F.3d

349, 352-54 (4th Cir. 2005); see also United States v. Thompson,

421 F.3d 278, 283 (4th Cir. 2005).

           In accordance with Anders, we have reviewed the record

in this case and considered Jackson’s pro se supplemental brief

and have found no meritorious issues for appeal.                     Accordingly,

we affirm Jackson’s conviction and sentence.

           This court requires that counsel inform Jackson, in

writing,   of   the     right    to    petition   the   Supreme     Court    of   the

United States for further review.                 If Jackson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Jackson.                      We dispense

with oral argument because the facts and legal contentions are




                                          3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4